Case 8:20-cv-01734-DOC-KES Document 35 Filed 04/22/21 Page 1 of 7 Page ID #:286




                            UNITED STATES DISTRICT COURT                                     JS-6
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

  Case No. SA CV 20-01734-DOC-(JDEx)                                        Date: April 22, 2021

 Title: JORGE VALDES v. NATIONWIDE REAL ESTATE EXECUTIVES, INC.


 PRESENT:

                       THE HONORABLE DAVID O. CARTER, JUDGE

                   Kelly Davis                                      Not Present
                 Courtroom Clerk                                   Court Reporter

         ATTORNEYS PRESENT FOR                            ATTORNEYS PRESENT FOR
               PLAINTIFF:                                      DEFENDANT:
              None Present                                      None Present


         PROCEEDINGS (IN CHAMBERS):                  ORDER GRANTING MOTION TO
                                                     DISMISS [11]


        Before the Court is a Motion to Dismiss (“Motion”) (Dkt. 13) brought by Defendants
 Nationwide Real Estate Executives, Inc. (“NREE” or “Defendant”). The Court finds this matter
 appropriate for resolution without oral argument. See Fed. R. Civ. P. 78; C.D. Cal. R. 7–15.

       Having reviewed the moving papers submitted by the parties, the Court now GRANTS
 Defendant’s Motion to Dismiss with prejudice.

    I.      Background

            A.     Facts

          Unless otherwise stated, the following facts are drawn from Plaintiff Jorge Valdes’
 (“Plaintiff”) Complaint (“Compl.”) (Dkt. 1). Defendant NREE is “real estate agency that assists
 consumers in buying and purchasing property.” Id. ¶ 21. NREE regularly hosts training sessions
 for its real estate agents and places “great emphasis on . . . cold calling customers to generate
 business.” Id. ¶¶ 24–25. Plaintiff brings this putative class action against NREE alleging that
 NREE violated the Telephone Consumer Protection Act (“TCPA”) by “making unsolicited,
 autodialed calls to consumers without their consent and to consumers whose phone numbers are
 registered on the National Do Not Call registry.” Id. ¶¶ 1–2.
Case 8:20-cv-01734-DOC-KES Document 35 Filed 04/22/21 Page 2 of 7 Page ID #:287
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

  Case No. SA CV 20-01734-DOC-KES                                                    Date: April 22, 2021

                                                                                                  Page 2

          On or about October 29 and 30, 2018, Plaintiff received three “unsolicited autodialed
 call[s] from a NREE agent” with the purpose of soliciting the Plaintiff to list his home with the
 agent’s brokerage. Id. ¶¶ 48–52. Plaintiff alleges that NREE did not obtain Plaintiff’s prior
 express written consent to place any solicitation telephone calls to him through autodialed phone
 calls, and furthermore, Plaintiff had registered his phone number on the National Do Not Call
 registry in 2005. Id. ¶¶ 43, 56.

         Plaintiff further alleges that NREE hosts training sessions for its agents that place “great
 emphasis on . . . cold calling customers to generate business.” Id. ¶¶ 24–25. NREE also advises
 agents on cold calling techniques. Id. ¶¶ 35. Plaintiff alleges that through these activities, NREE
 directs its agents to violate the TCPA and make calls to individuals without consent or to
 individuals on the Do Not Call Registry. Id. ¶ 42.

         NREE maintains that its activities “of [supporting] its professionals in their real estate
 sales efforts and encourag[ing] them to solicit busines” through cold calls are “perfectly legal.”
 Mot. at 3, 19. NREE further contends that it has no agency relationship with the real estate agent
 that called the Plaintiff and therefore, cannot be vicariously liable for the caller’s actions. Mot. at
 16–22.

             B.      Procedural History

         Plaintiff filed his Complaint (Dkt. 1) on September 10, 2020. In this putative class action,
 Plaintiff asserts two Telephone Consumer Protection Act (“TCPA”) claims:

          (1) violations of 47 U.S.C. § 227(b)(1)(A)(iii) (“Consent claim”); and
          (2) violations of 47 U.S.C. §227(c)(5) (“DNC claim”).

          See generally Compl.

        NREE filed the instant Motion to Dismiss (Dkt. 11) on December 31, 2020. Plaintiff filed
 its Opposition (“Opp.”) (Dkt. 19) on February 1, 2021, and NREE submitted a Reply (Dkt. 22)
 on February 8, 2021. The United States of America (“Government”) intervened to oppose
 NREE’s Motion on April 6, 2021; and NREE filed a Reply on April 19, 2021.

    II.      Legal Standard

             A.      Rule 12(b)(1)

        Federal courts have limited jurisdiction. Kokonnen v. Guardian Life Insurance Co., 511
 U.S. 375, 377 (1994). The Constitution limits the federal judicial power to designated “cases”
 and “controversies.” U.S. Const., Art. III, § 2; Kokkonen, 511 U.S. at 377. A complaint must be
Case 8:20-cv-01734-DOC-KES Document 35 Filed 04/22/21 Page 3 of 7 Page ID #:288
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

  Case No. SA CV 20-01734-DOC-KES                                                  Date: April 22, 2021

                                                                                                Page 3

 dismissed under Federal Rule of Civil Procedure 12(b)(1) if the Court lacks subject matter
 jurisdiction to adjudicate the claims.

         Once subject matter jurisdiction is challenged, the burden of proof is placed on the party
 asserting that jurisdiction exists. Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986) (holding
 that “the party seeking to invoke the Court’s jurisdiction bears the burden of establishing that
 jurisdiction exists”). Accordingly, courts presume lack of subject matter jurisdiction until the
 plaintiff proves otherwise in response to the motion to dismiss. Kokkonen, 511 U.S. at 377.

            B.      Rule 12(b)(6)

          Under Federal Rule of Civil Procedure 12(b)(6), a party may bring a motion to dismiss
 for failure to state a claim upon which relief can be granted. Rule 12(b)(6) must be read in
 conjunction with Federal Rule of Civil Procedure 8(a), which requires a “short and plain
 statement of the claim showing that a pleader is entitled to relief,” in order to give the defendant
 “fair notice of what the claim is and the grounds upon which it rests.” Bell Atlantic Corp. v.
 Twombly, 550 U.S. 544, 555 (2007); see Horosny v. Burlington Coat Factory, Inc., No. 15–
 05005, 2015 WL 12532178, at *3 (C.D. Cal. Oct. 26, 2015). When evaluating a Rule 12(b)(6)
 motion, a court must accept all material allegations in the complaint—as well as any reasonable
 inferences to be drawn from them—as true and construe them in the light most favorable to the
 non-moving party. See Doe v. United States, 419 F.3d 1058, 1062 (9th Cir. 2005); ARC Ecology
 v. U.S. Dep’t of Air Force, 411 F.3d 1092, 1096 (9th Cir. 2005); Moyo v. Gomez, 32 F.3d 1382,
 1384 (9th Cir. 1994).

         “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed
 factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to relief’
 requires more than labels and conclusions, and a formulaic recitation of the elements of a cause
 of action will not do.” Twombly, 550 U.S. at 555 (citations omitted). Rather, the allegations in
 the complaint “must be enough to raise a right to relief above the speculative level.” Id.

          To survive a motion to dismiss, a plaintiff must allege “enough facts to state a claim to
 relief that is plausible on its face.” Twombly, 550 U.S. at 570; Ashcroft v. Iqbal, 556 U.S. 662,
 678 (2009). “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for
 more than a sheer possibility that a defendant has acted unlawfully. Where a complaint pleads
 facts that are ‘merely consistent with’ a defendant’s liability, it stops short of the line between
 possibility and plausibility of ‘entitlement to relief.’ ” Iqbal, 556 U.S. at 678 (quoting Twombly,
 550 U.S. at 556). The Ninth Circuit has clarified that (1) a complaint must “contain sufficient
 allegations of underlying facts to give fair notice and to enable the opposing party to defend itself
 effectively,” and (2) “the factual allegations that are taken as true must plausibly suggest an
 entitlement to relief, such that it is not unfair to require the opposing party to be subjected to the
 expense of discovery and continued litigation.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir.
 2011).
Case 8:20-cv-01734-DOC-KES Document 35 Filed 04/22/21 Page 4 of 7 Page ID #:289
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

  Case No. SA CV 20-01734-DOC-KES                                                  Date: April 22, 2021

                                                                                                Page 4


    III.    Discussion

        NREE seeks dismissal (1) under 12(b)(1) for lack of subject matter jurisdiction and (2)
 under Rule 12(b)(6) for failure to establish an agency relationship between NREE and the agent
 that made the calls in question. The Court will address each argument in turn.

            A.      Plaintiff Has Adequately Demonstrated Subject Matter Jurisdiction

         NREE contends that the Court cannot adjudicate the first cause of action (“Consent
 claim”) because it is premised on a statute that was unconstitutional and ineffective at the time
 the calls at issue here were made. Mot. at 5–10. Plaintiff argues that the statute was effective, at
 least against NREE, during the relevant period. Opp. at 4–18.

         Congress enacted the TCPA in 1991; “[i]n plain English, the TCPA prohibit[s] almost all
 robocalls to cell phones.” Barr v. Am. Ass’n of Political Consultants, 140 S. Ct. 2335, 2344
 (2020) (hereinafter AAPC). In November 2015, Congress amended the TCPA to add an
 exception for robocalls “made solely to collect a debt owed to or guaranteed by the United
 States.” Bipartisan Budget Act of 2015, Pub. L. No. 114-74, § 301(a)(1)(A), 129 Stat. 584, 588
 (amending 47 U.S.C. § 227(b)(1)(A)(iii)).

         In AAPC, the Supreme Court examined the constitutionality of the TCPA as amended. In
 a fractured decision, six Justices concluded that the government-debt exception introduced in the
 2015 amendment violated the First Amendment, and seven Justices determined that the 2015
 amendment should be severed from the remainder of the statute. AAPC, 140 S. Ct. at 2343–44.
 AAPC left unanswered whether and to what extent robocallers may be liable for calls made while
 the unconstitutional government-debt exception was affixed to the face of the statute, between
 enactment in 2015 and severance in 2020.

        As the Plaintiff, Government, and Defendant have all pointed out, many district courts
 have spoken on the issue and have decided both ways. See, e.g., Cunningham v. Matrix
 Financial Servs., LLC, No. 4:19-cv-896, 2021 WL 1226618 (E.D. Tex. Mar. 31, 2021);
 Abramson v. Federal Ins. Co., CV 8:19-2523 (M.D. Fla. Dec. 11, 2020); Buchanan v. Sullivan,
 CV 8:20-301, 2020 WL 6381563, at *3 (D. Neb. Oct. 30, 2020). The Central District of
 California recently addressed the issue as well. Trujillo v. Free Energy Sav. Co., LLC, No. 5:19-
 CV-02072-MCS-SP, 2020 WL 8184336, at *5 (C.D. Cal. Dec. 21, 2020); Shen v. Tricolor
 California Auto Grp., LLC, No. CV 20-7419 PA (AGRX), 2020 WL 7705888, at *4 (C.D. Cal.
 Dec. 17, 2020). The court found that Justice Kavanaugh’s plurality opinion in AAPC and the
 Ninth Circuit’s decision in Duguid v. Facebook, Inc., 926 F.3d 1146 (9th Cir. 2019), “ascribe to
 a more limited view of severance.” Shen, 2020 WL 7705888 at *4. Both AAPC and Duguid
 “indicate that the robocall statute remains enforceable, at least against non-government-debt
Case 8:20-cv-01734-DOC-KES Document 35 Filed 04/22/21 Page 5 of 7 Page ID #:290
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 20-01734-DOC-KES                                                Date: April 22, 2021

                                                                                              Page 5

 collectors, as to calls made between 2015 and 2020.” Trujillo, 2020 WL 8184336 at *5. This
 Court is inclined to follow this reasoning from the Central District of California.

        Here, NREE agents made calls to the Plaintiff for non-government-debt-collection
 purposes in 2018, and therefore, the Court can adjudicate the Plaintiff’s claim concerning
 NREE’s calls.

        The Court DENIES NREE’s Motion to Dismiss on this basis.

            B.      Plaintiff Has Not Satisfied Rule 12(b)(6)

          NREE next argues that both of Plaintiff’s claims fail as a matter of law because Plaintiff
 has not plausibly alleged that NREE is directly or vicariously liable for the calls. Mot. at 16–22.
 Plaintiff disagrees, arguing that he has established an agency relationship between NREE and the
 caller through actual authority, apparent authority, and ratification. Opp. at 18–25.

         Under TCPA, to state a claim for violation of § 227(b)(1) or § 227(c)(5) a plaintiff must
 show that the defendant made a call. Section 227(b)(1) states that “a plaintiff must allege that
 ‘(1) the defendant called a cellular telephone number; (2) using an automatic telephone dialing
 system; (3) without the recipient’s prior express consent.’” Duguid v. Facebook, Inc., No. 15-
 CV-00985-JST, 2016 WL 1169365, at *4 (N.D. Cal. Mar. 24, 2016) (citing Meyer v. Portfolio
 Recovery Assocs., LLC, 707 F.3d 1036, 1043 (9th Cir. 2012)). And § 227(c)(5) requires a
 plaintiff to allege that the defendant made more than one telephone solicitation to him in a 12-
 month period while his number was on the Do Not Call registry. See 47 U.S.C. § 227(c)(5);
 Naiman v. Adjustable Bedding Concepts, Inc., No. 2:19-cv-0702, 2020 WL 5105801, at *3 (E.D.
 Cal. Aug. 31, 2020).

         Since, neither party here alleges that NREE itself made a call, the Plaintiff must show
 that NREE is vicariously liable for the calls at issue. “A plaintiff can establish an agency
 relationship, and therefore vicarious liability under the TCPA, using the ‘bedrock theories of
 agency,’ actual authority, apparent authority, and ratification.” Abante Rooter & Plumbing, Inc.
 v. Alarm.com Inc., 2018 WL 3707283, at *3 (N.D. Cal. Aug. 3, 2018) (citing Jones v. Royal
 Admin. Servs., Inc., 887 F.3d 443, 449 (9th Cir. 2018). The Court will discuss each of these in
 turn.

                    1.     Actual Authority

        Plaintiff argues that NREE has actual authority to direct its agent to make these calls.
 Opp. at 20–23. In response, NREE maintains that it only encouraged its agents to make cold calls
 and that there is nothing illegal about encouraging someone to make a cold call. Mot. at 3.
Case 8:20-cv-01734-DOC-KES Document 35 Filed 04/22/21 Page 6 of 7 Page ID #:291
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 20-01734-DOC-KES                                                  Date: April 22, 2021

                                                                                                Page 6

         Actual authority is limited to actions “specifically mentioned to be done in a written or
 oral communication” or “consistent with” a principal’s “general statement of what the agent is
 supposed to do.” Salyers v. Metro. Life Ins. Co., 871 F.3d 934, 940 (9th Cir. 2017). Here,
 Plaintiff offers multitudes of evidence showing that NREE hosts training sessions for real estate
 agents and encourages cold calls as a method of generating business. Compl. ¶¶ 7–17. But
 Plaintiff fails to proffer any evidence showing that NREE directs its agents to make cold calls
 that violate the TCPA or that NREE has any control over whom its agents call. A mere
 conclusory statement that “NREE is directing realtors to . . . place unsolicited calls to
 consumers,” without any supporting allegations, is insufficient. Id. ¶ 42.

                    2.      Apparent Authority

         “Apparent authority arises from the principal’s manifestations to a third party that
 supplies a reasonable basis for that party to believe that the principal has authorized the alleged
 agent to do the act in question.” Iron Workers, 124 F.3d at 1099 (citing NLRB v. Donkin’s Inn,
 532 F.2d 138, 141 (9th Cir. 1976), cert. denied, 429 U.S. 895 (1976)).

         Here, as NREE rightfully points out, “the Complaint is devoid of any allegations that
 [NREE] made any statement or took any action that would have led Plaintiff to believe [the
 caller] was acting as its agent. In fact, the Complaint does not allege Nationwide ever said
 anything to Plaintiff at all or that Plaintiff ever reached out to [NREE] regarding these calls.”
 Mot. at 21. The Plaintiff has not alleged that NREE ever communicated to him regarding these
 agents or that the caller ever mentioned NREE. See generally Compl. Therefore, the Plaintiff has
 failed to sufficiently allege apparent authority.

                    3.      Ratification

         Ratification is “‘the affirmance of a prior act done by another, whereby the act is given
 effect as if done by an agent acting with actual authority.’” Kristensen v. Credit Payment Servs.
 Inc., 879 F.3d 1010, 1014 (9th Cir. 2018) (quoting Restatement § 4.01(1)). It “may create an
 agency relationship when none existed before if the acts are done by an actor . . . who is not an
 agent but pretends to be.” Henderson v. United Student Aid Funds, Inc., 918 F.3d 1068, 1074
 (9th Cir. 2019) (citation and quotation marks omitted).

         There are two ways a principal might ratify a third party’s acts: by a “knowing
 acceptance of the benefit” or through “willful ignorance.” Henderson, 918 F.3d at 1073–74
 (citing Restatement § 4.01 cmt. d). To prove knowing acceptance, there must be “an objectively
 or externally observable indication . . . that the principal has exercised choice and has consented”
 to the acts of the purported agent. Restatement § 4.01 cmt. d. Consenting to the act requires the
 principal have “knowledge of material facts,” or “actual knowledge.” Restatement § 4.06. A
 principal that is “willfully ignorant” might not know the material facts, but ratifies “with
 awareness that such knowledge was lacking.” Restatement § 4.01 cmt. b. “In effect, the principal
Case 8:20-cv-01734-DOC-KES Document 35 Filed 04/22/21 Page 7 of 7 Page ID #:292
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

  Case No. SA CV 20-01734-DOC-KES                                                Date: April 22, 2021

                                                                                              Page 7

 can ratify the act of a third party—thereby making the third party the principal’s agent—even if
 it does not know all the material facts, but it must be aware that it does not know the material
 facts and ratify anyway.” Henderson, 918 F.3d at 1074.

         Here, again, Plaintiff makes conclusory statements that “[NREE] knew or should have
 known that [the caller] was cold calling consumers without consent for [NREE’s] benefit and
 consistent with Nationwide’s expectations.” Opp. at 25. As discussed above, Plaintiff has not
 sufficiently alleged that NREE directed its agents to make cold calls that violate the TCPA or
 that NREE had any control over whom its agents call. Additionally, Plaintiff has not alleged any
 benefit that NREE may receive from such actions. Without more, the Plaintiff fails to sufficiently
 allege ratification.

          The Court GRANTS NREE’s Motion to Dismiss on this basis.

    IV.      Disposition

        For the reasons set forth above, the Court GRANTS NREE’s Motion to Dismiss with
 prejudice.

          The Clerk shall serve this minute order on the parties.


  MINUTES FORM 11                                                   Initials of Deputy Clerk: kd
  CIVIL-GEN
